DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  Species I (Figures 13A-13B and claims 17-19, 21-22 and 35-38) in the reply filed on 06/29/2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) which are being interpreted under 35 U.S.C. 112(f)  is/are: "means for imparting one or more specialized forces to one or more particular areas of one or more teeth" in claim 38. 
The disclosure indicates that the “means” for imparting one or more specialized forces to one or more particular areas of one or more teeth is the one or more folded material components which performs the same function of imparting specialized forces on the teeth which can comprise a shell with bendable areas or folds that create a spring (page 10 paragraph 6 and page 11 paragraphs 1-2),  a hinge (page 11 paragraphs 3-4), or a patterned surface/material that can be formed into a certain structure (i.e. a palatal arch portion) and can expand to apply forces on the teeth (page 12 paragraph 1).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-19, 21-22, 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US 2016/0081769 A1). 
Regarding claim 17, Kimura et al. teaches an intra-oral appliance (100, Figure 1A) comprising: a shell (102) having one or more tooth apertures configured to receive (see figure 1A) and reposition one or more teeth of a patient ([0030] lines 1-6; the device is an orthodontic device for expanding an arch by reorienting and repositioning teeth), wherein the shell (102) comprises: a plurality of layers ([0105] lines 1-9; the appliance is fabricated using 3D printing, indicating that the appliance has layers) including one or more polymeric materials ([0155] lines 7-11; “The dental model can be used to make a dental appliance, for example, by creating a negative impression of the dental model using polymeric sheets of material and vacuum forming heated sheets of the polymer over the dental model, as discussed above.”); and one or more folded material components (104, “arch element”, Figure 1A) comprising one or more folds (106 “corrugations”, Figure 1A; According to dictionary.com, a “corrugation” is defined as a “wrinkle, fold, furrow or ridge”) and configured to impart one or more specialized forces to one or more particular areas of the one or more teeth ([0069] lines 1-2, “the arch element can be designed to expand an arch of teeth of the patient”). 

Regarding claim 18, Kimura et al. teaches the intra-oral appliance of claim 17 (see rejection above), wherein the folded material components (106) include at least one of: a reinforced surface of the shell (102, see Figure 1A). 

Regarding claim 19, Kimura et al. teaches the intra-oral appliance of claim 17 (see rejection above), wherein the multiple layers of material are mechanically bonded to each other ([0105] lines 1-9; the appliance is fabricated using 3D printing, indicating that the appliance has layers that are mechanically connected to each other).  

Regarding claim 21, Kimura et al. teaches the intraoral appliance of claim 17 (see rejection above), wherein the one or more folded material components (104) are configured to reinforce at least a portion of the shell ([0070] lines 1-5; “The element 104 as shown is designed to provide structural reinforcement to the posterior section but also allows flexibility in the anterior section, for example, if anterior transverse force is not desired. An advantage of this flexibility would be to ease the insertion force.)”

Regarding claim 22, Kimura et al. teaches the intraoral appliance of claim 17 (see rejection above), wherein the one or more specialized forces comprise: a force in one or more specific directions ([0067] lines 6-8; “the arch element 104 can expand across a surface of the mouth of the patient when the dental appliance 100 is placed over the teeth of the patient.”, indicating that when 104 expands, forces are being applied in a specific outward (expanding) direction.  

Regarding claim 35, Kimura et al. teaches the intraoral appliance of claim 17 (see rejection above), wherein the one or more folded material components  (104) comprise one or more patterned surfaces (see figure 1A; the surface of 104 has corrugations 106 that create a pattern).  

Regarding claim 37, Kimura et al. teaches a plurality of aligners ([0055] lines 4-10) configured to implement a plurality of stages of a treatment plan ([0055] lines 1-4 and [0091] lines 1-5), at least one (100, Figure 1) of the plurality of aligners comprising: 
a shell (102) having one or more tooth apertures configured to receive (see figure 1A) and reposition one or more teeth of a patient ([0030] lines 1-6; the device is an orthodontic device for expanding an arch by reorienting and repositioning teeth), wherein the shell (102) comprises: a plurality of layers ([0105] lines 1-9; the appliance is fabricated using 3D printing, indicating that the appliance has layers) including one or more polymeric materials ([0155] lines 7-11; “The dental model can be used to make a dental appliance, for example, by creating a negative impression of the dental model using polymeric sheets of material and vacuum forming heated sheets of the polymer over the dental model, as discussed above.”); and one or more folded material components (104, “arch element”, Figure 1A) comprising one or more folds (106 “corrugations”, Figure 1A; According to dictionary.com, a “corrugation” is defined as a “wrinkle, fold, furrow or ridge”) and configured to impart one or more specialized forces to one or more particular areas of the one or more teeth ([0069] lines 1-2, “the arch element can be designed to expand an arch of teeth of the patient”),
the one or more folded material components (104) being configured to create a portion of the intraoral appliance (see figure 1A) having a first thickness greater than a second thickness of another portion of the intraoral appliance ([0105] lines 5-9) and the one or more folded material components (104) comprising one or more of a reinforced surface of the shell (see Figure 1A).

Regarding claim 38, Kimura et al. teaches an intra-oral appliance (100, Figure 1A) comprising: 
a shell (102, Figure 1A) having one or more tooth apertures configured to receive (see figure 1A) and reposition one or more teeth of a patient ([0030] lines 1-6; the device is an orthodontic device for expanding an arch by reorienting and repositioning teeth), wherein the shell (102) comprises: 
a plurality of layers ([0105] lines 1-9; the appliance is fabricated using 3D printing, indicating that the appliance has layers) including one or more polymeric materials ([0155] lines 7-11; “The dental model can be used to make a dental appliance, for example, by creating a negative impression of the dental model using polymeric sheets of material and vacuum forming heated sheets of the polymer over the dental model, as discussed above.”);
and one or more specialized components (104) comprising means (106, patterned material surface) for imparting one or more specialized forces to one or more particular areas of the one or more teeth ([0069] lines 1-2, “the arch element can be designed to expand an arch of teeth of the patient”).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         

/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772